          Case 1:20-cv-06323-JSR Document 12 Filed 10/08/20 Page 1 of 2



  GREENBERG TRAURIG, LLP
  500 Campus Drive, Suite 400
  Florham Park, New Jersey 07932
  (973) 360-7900 (Telephone)
  (973) 301-8410 (Facsimile)
  Counsel for Defendant
  Curaleaf, Inc.

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


   KATHERINE BROOKS, on behalf of herself
   and all other similarly situated,                            No. 20-cv-06323 (JSR)
                     Plaintiff,                             Document Filed Electronically
                                                     NOTICE OF MOTION TO DISMISS
   v.                                                PLAINTIFF’S CLASS ACTION
                                                     COMPLAINT
   CURALEAF, INC.,

                     Defendant.

        PLEASE TAKE NOTICE that upon the supporting Memorandum of Law dated October

8, 2020, Defendant CURALEAF, INC. (“Defendant” or “Curaleaf”), pursuant to Federal Rule of

Civil Procedure 12(b)(6), will move this Court on November 5, 2020 at 4:00 p.m. before the

Honorable Jed S. Rakoff, United States District Judge, at the United States District Court for the

Southern District of New York, United States Courthouse, 500 Pearl Street, New York, New York,

to dismiss the Class Action Complaint for alleged violations of the Telephone Consumer

Protection Act of 1991, 47 U.S.C. §§ 227 et seq. (“TCPA”) for failure to state a claim upon which

relief can be granted.

        PLEASE TAKE FURTHER NOTICE that pursuant to the schedule put in place by the

Court, Plaintiff’s answer is due by October 22, 2020, Defendant’s reply is due by October 29, 2020,

and the Court will conduct oral argument on November 5, 2020, at 4:00 p.m.

        WHEREFORE, Defendant respectfully requests that the Court grant its Motion to Dismiss

the Class Action Complaint in its entirety and with prejudice, together with such other and further
          Case 1:20-cv-06323-JSR Document 12 Filed 10/08/20 Page 2 of 2



relief as the Court deems just and proper.


Dated: October 8, 2020                       GREENBERG TRAURIG, LLP


                                             By: /s/ Louis Smith
                                                   Louis Smith

                                             500 Campus Drive, Suite 400
                                             Florham Park, New Jersey 07932
                                             smithlo@gtlaw.com
                                             (973) 360-7900 (Telephone)
                                             (973) 301-8410 (Facsimile)
                                             Counsel for Defendant
                                             Curaleaf, Inc.




                                               -2-
